DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character 10 as shown in Figs. 1-4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3.	The disclosure is objected to because of the following informalities:
	On p. 4, line 12, please correct “a an eccentric…”.
	On p. 5, line 17, it appears “11” should read – 12 --.

	On p. 6, line 9, it appears “12” should read – 13 --.
	On p. 6, line 17, it appears “12” should read – 11 --.
	On p. 6, line 24, it appears “11” should read – 12 --.
	On p. 6, line 30, it appears “11” should read – 12 --.
	On p. 8, lines 5-6, with respect to what is “of a different height” referring to?
	On p. 8, line 24, it appears “12” should read – 13 --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 11-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 2006/0150362 (hereinafter Mitchell).
	As for claim 11, Mitchell discloses in Figs. 2-8, for example, an orbital single-brush machine 100 (paragraph [0036]), which comprises a chassis which can be the structure of the cleaning head 102 or 
As for claim 12, wherein said first footing 104 is provided “at the rear” (a broad recitation), with respect to the direction of advancement of the machine, with at least one pair of mutually opposite wheels 122 for resting on the floor (Figs. 2 and 8; paragraph [0039]). 
As for claim 13, wherein said second footing 130 is freely pivoted to said first footing 104 about said oscillation axis by way of a pair of hinges (at left yoke 112 and right yoke 114; Figs. 2 and 8; paragraph [0040]) which are mutually opposite with respect to said motor 128.	
As for claim 14, wherein said motor 128 is fixed to a face of said second footing 130 that is directed toward said first footing 104 (Figs. 3 and 8; paragraph [0042]). 
As for claim 15, wherein said first footing 104 has an adjustment arm (104) or plate-shaped portion (Figs. 2 and 8) from which a pair of yokes or lateral supporting arms 112, 114 of said second 
As for claim 16, wherein said second footing 130 supports, on a side thereof configured to be directed toward the floor, means for kinematic connection which can be the pad driver 124 and/or motor drive shaft 186 between said motor 128 and said work tool 116 (cleaning element) which are adapted to give said work tool 116 said combined rotary and orbital motion (Figs. 3, 4 and 8).
As for claim 17, wherein said second footing 130 comprises a lower fixing plate (motor mounting plate 130; Figs. 3 and 8) for said motor 128 which is connected to at least one upper structure defined by yoke 112 which is pivoted to said first footing 104 about said oscillation axis (hinge of yoke), said lower plate 130 being connected to said at least one upper structure 112 with a possibility of relative movement at least along a direction of motion that is substantially parallel to the axis of the shaft of said motor (Fig. 2), said shock absorbing means comprising a plurality of vibration damping elements 134, 136, 138, 140 which are interposed between said lower plate 130 and said at least one upper structure 112 (Figs. 3 and 8).
As for claim 18, mounting brackets 108, 110 define means for limiting a stroke of said lower plate 130 with respect to said at least one upper structure 112 along said direction of motion (Figs. 3 and 8; paragraph [0040]).
As for claim 20, wherein said vibration damping elements 134, 136, 138, 140 are distributed around said motor 128 and each one comprises a substantially cylindrical body, made of elastically flexible material, which is arranged with its axis substantially parallel to said direction of motion (Figs. 2-4 and 8; paragraph [0043].



Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of U.S. Patent Application Publication US 2012/0118319 (hereinafter Stuchlik et al.).
	Mitchell discloses all of the recited subject matter as previously recited above with the exception of wherein said means for limiting the stroke comprise at least one stop element which is spaced downward from said at least one upper structure and can be engaged in abutment by said lower plate. Stuchlik et al. teaches in Figs. 2, 4, 6 and 7, for example, an orbital single-brush machine with a random orbit cleaning head assembly comprising a means for limiting the stroke comprising at least one stop element (not explicitly labeled but shown in Fig. 7) which is spaced downward from at least one upper structure (lift arm) 116 and can be engaged in abutment by a lower plate (motor mounting plate) 146. It would have been obvious to one of ordinary skill in the art to have provided Mitchell with a means for limiting the stroke comprising at least one stop element which is spaced downward from said at least one upper structure and can be engaged in abutment by said lower plate as suggested by Stuchlik et al. to prevent undue elongation of the vibration damping elements.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent to Ardito is pertinent to a single-brush cleaning machine with a vibration damping arrangement.





11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                                    Primary Examiner, Art Unit 3723